Case: 15-14365   Date Filed: 02/17/2017   Page: 1 of 5


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14365
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 5:12-cr-00005-MW-EMT-11



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


                                  versus


TROY ANTHONY COLEMAN,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (February 17, 2017)



Before MARTIN, ANDERSON, and EDMONDSON, Circuit Judges.
               Case: 15-14365     Date Filed: 02/17/2017    Page: 2 of 5




PER CURIAM:



      Troy Coleman appeals the district court’s reduction, pursuant to 18 U.S.C. §

3582(c)(2), of his sentences: a reduction based on Amendment 782 to the

Sentencing Guidelines. He argues that the district court plainly erred by failing to

provide him with a copy of the United States probation office’s 19 June 2015

letter. Coleman also argues that the district court abused its discretion by reducing

his sentences by just 56 months and not more.



                                           I.



      When a party raises an argument for the first time on appeal, we review for

plain error. United States v. Pantle, 637 F.3d 1172, 1174 (11th Cir. 2011). Under

plain error review, we will reverse where there is (1) an error (2) that is plain and

(3) that has affected the defendant's substantial rights; and (4) the error seriously

affects the fairness, integrity, or public reputation of judicial proceedings. Id.

Under the third element of the plain-error analysis, the defendant rather than the

government bears the burden of persuasion on prejudice. Id. at 1177. “[T]o meet

that burden, a defendant must show that the claimed error affected his substantial


                                           2
               Case: 15-14365     Date Filed: 02/17/2017    Page: 3 of 5


rights, which almost always requires that the error must have affected the outcome

of the district court proceedings.” Id. (quotations omitted).

      The district court did not plainly err by failing to provide Coleman with a

copy of the United States probation office’s letter because any error was harmless:

Coleman did not show how having the letter would have impacted on the outcome

of the decision or his substantial rights.



                                             II.



      We review for abuse of discretion a district court’s decision to grant or to

deny a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). United States v.

Hamilton, 715 F.3d 328, 337 n.8 (11th Cir. 2013). “The district court abuses its

discretion if it fails to apply the proper legal standard or to follow proper

procedures in making its determination.” United States v. Jules, 595 F.3d 1239,

1242 (11th Cir. 2010) (quotation and alteration omitted).

      Section 3582(c)(2) authorizes a district court to reduce the prison term of an

already incarcerated defendant when that defendant was sentenced based on a

sentencing range that was later lowered by the Sentencing Commission. United

States v. Bravo, 203 F.3d 778, 780 (11th Cir. 2000). In considering a section

3582(c)(2) motion, a district court must engage in a two-part analysis. Id. First,


                                             3
               Case: 15-14365      Date Filed: 02/17/2017    Page: 4 of 5


the district court “must recalculate the sentence under the amended guidelines, first

determining a new base level by substituting the amended guideline range for the

originally applied guideline range, and then using that new base level to determine

what ultimate sentence it would have imposed.” Id. “In undertaking this first step,

only the amended guideline is changed. All other guideline application decisions

made during the original sentencing remain intact.” Id.

      If the defendant is eligible for a reduced sentencing-guideline range, the

district court next decides “whether, in its discretion, it will elect to impose the

newly calculated sentence under the amended guidelines or retain the original

sentence.” Bravo, 203 F.3d at 781. The district court “must consider the

sentencing factors listed in 18 U.S.C. § 3553(a), as well as public safety

considerations, and may consider the defendant’s post-sentencing conduct, in

evaluating whether a reduction in the defendant’s sentence is warranted and the

extent of any such reduction.” United States v. Williams, 557 F.3d 1254, 1256

(11th Cir. 2009); 18 U.S.C. § 3582(a); U.S.S.G. § 1B1.10, comment. 1(B). “The

district court is not required to articulate the applicability of each factor, as long as

the record as a whole demonstrates that the pertinent factors were taken into

account by the district court.” Williams, 557 F.3d at 1256 (quotations omitted).

      Pursuant to 18 U.S.C. § 3553(a), the sentencing court must “impose a

sentence sufficient, but not greater than necessary,” to reflect the seriousness of the


                                            4
              Case: 15-14365     Date Filed: 02/17/2017   Page: 5 of 5


offense, promote respect for the law, provide just punishment for the offense, deter

criminal conduct, protect the public from future crimes of the defendant, and

provide the defendant with needed educational or vocational training or medical

care. 18 U.S.C. § 3553(a)(2). The court must also consider the nature and

circumstances of the offense and the history and characteristics of the defendant;

the kinds of sentences available; the Sentencing Guidelines range; and pertinent

policy statements of the Sentencing Commission. 18 U.S.C. § 3553(a)(1), (3)-(4).

      The district court did not abuse its discretion when it reduced Coleman’s

sentences by only 56 months. First, any error in the sentencing guideline

calculations was harmless because the incorrect calculation benefitted Coleman.

Moreover, the district court considered properly the § 3553(a) factors and public

safety considerations in making its determination. The district court applied the

proper legal standard and followed proper procedures; we see no abuse of

discretion.

      AFFIRMED.




                                         5